United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3027EA
                                 _____________

Danny Corbishley,                             *
                                    *
                  Appellant,        *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Arkansas.
Kenneth S. Apfel, Commissioner of   *
Social Security,                    *       [UNPUBLISHED]
                                    *
                  Appellee.         *
                              _____________

                          Submitted: February 12, 1999
                              Filed: February 19, 1999
                               _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Danny Corbishley appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Corbishley disability insurance
benefits. Having reviewed the record and the parties' briefs, we conclude that no
error of law or fact appears and that an extended opinion would serve no useful
purpose in this fact-intensive case. We find substantial evidence supports the
decision of the Commissioner, and Corbishley is not disabled for social security
purposes. We thus affirm the district court without further discussion. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-